



THE LOGAN'S ROADHOUSE, INC. NON-QUALIFIED SAVINGS PLAN RABBI TRUST AGREEMENT


This Grantor Trust Agreement (the "Trust Agreement") is made this 13th day of
December, 2013 and effective the 1st day of January, 2014 by and between Logan's
Roadhouse, Inc.
("the Company") and WELLS FARGO BANK, NATIONAL ASSOCIATION ("the Trustee").


Recitals


(a)
WHEREAS, the Company has adopted the nonqualified deferred compensation Plans
and Agreements (the "Arrangements") listed in Attachment A to this Trust
Agreement;



(b)
WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Arrangements with respect to the individuals participating in such
Arrangements (the "Participants and Beneficiaries");



(c)
WHEREAS, the Company hereby establishes a Trust (the "Trust") and shall
contribute to the Trust assets that shall be held therein, subject to the claims
of the Company's creditors in the event of the Company's Insolvency, as herein
defined, until paid to Participants and their Beneficiaries in such manner and
at such times as specified in the Arrangements and in this Trust Agreement;



(d)
WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Arrangements as an
unfunded plan maintained for the purpose of providing deferred compensation for
a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974; and



(e)
WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds (the "Fund") to assist it in satisfying
its liabilities under the Arrangements.







--------------------------------------------------------------------------------





NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


Section 1.    Establishment of the Trust


(a)
The Trust is intended to be a Grantor Trust, of which the Company is the
Grantor, within the meaning of subpart E, part I, subchapter J, chapter l ,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.



(b)
The Company shall be considered a Grantor for the purposes of the Trust.



(c)
The Trust hereby established is irrevocable.



(d)
The Company hereby deposits with the Trustee in the Trust one-thousand dollars
and zero cents ($1,000.00) which shall become the principal of the Trust to be
held, administered and disposed of by the Trustee as provided in this Trust
Agreement.



(e)
The principal of the Trust and any earnings thereon shall be held separate and
apart from other funds of the Company and shall be used exclusively for the uses
and purposes of Participants and general creditors as herein set forth.
Participants and their Beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Arrangements and this Trust Agreement shall be unsecured contractual
rights of Participants and their Beneficiaries against the Company. Any assets
held by the Trust will be subject to the claims of the general creditors of the
Company under federal and state law in the event the Company is Insolvent, as
defined in Section 3(a) herein.



(f)
The Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property acceptable to the Trustee in the
Trust to augment the principal to be held, administered and disposed of by the
Trustee as provided in this Trust Agreement.



(g)
In addition to the initial contribution, the Company shall make such other
contributions as shall from time to time be authorized by due corporate action.
Any such payments made by the Company may be in cash, by letter of credit or in
such property (including, without limitation, securities issued by the Company)
as the Company may determine. The Company shall keep accurate books and records
with respect to the interest of each Executive in any Plan and shall provide
copies of such books and records to the Trustee at any time as the Trustee shall
request.



Section 2.    Payments to Participants and Their Beneficiaries


(a)
The Company may make payment of benefits directly to Participants or their
Beneficiaries as they become due under the terms of the Arrangements. The
Company shall notify the







--------------------------------------------------------------------------------





Trustee of its decision to make payment of benefits directly prior to the time
amounts are payable to Participants or their Beneficiaries. The Company may
direct the Trustee in writing to reimburse the Company from the Trust assets,
and debit the account of each Participant or his or her Beneficiary, for amounts
paid directly to the Participant or their Beneficiaries by the Company. The
Trustee shall reimburse the Company for such payments promptly after receipt by
the Trustee of satisfactory evidence that the Company has made the direct
payments.


In addition, if the principal of the Trust and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Arrangements, the Company shall make the balance of each such payment as it
falls due in accordance with the Arrangements. The Trustee shall notify the
Company where principal and earnings are not sufficient. Nothing in this Trust
Agreement shall relieve the Company of its liabilities to pay benefits due under
the Arrangements except to the extent such liabilities are met by application of
assets of the Trust.


(b)
The Company shall deliver to the Trustee a schedule of benefits, to include
state and federal tax withholding guidelines, due under the Arrangements on an
annual basis. The Trustee shall pay benefits due in accordance with such
schedule to include state and federal tax withholding guidelines, of benefits
due.



Section 3.    Trustee Responsibility Regarding Payments
To The Trust Beneficiary When the Company Is Insolvent


(a)
The Trustee shall cease payment of benefits to Participants and their
Beneficiaries if the Company is Insolvent. The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.



(b)
At all times during the continuance of this Trust, the principal and income of
the Trust shall be subject to claims of general creditors of the Company under
federal and state law as set forth below.



(l)
The Board of Directors and the Chief Executive Officer of the Company shall have
the duty to inform the Trustee in writing that the Company is Insolvent. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Participants or their Beneficiaries.



(2)
Unless the Trustee has actual knowledge that the Company is Insolvent, or has
received notice from the Company or a person claiming to be a creditor







--------------------------------------------------------------------------------





alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent. The Trustee may in all events rely on
such evidence concerning the Company's solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company's solvency.


(3)
If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Participants or their Beneficiaries and
shall hold the assets of the Trust for the benefit of the Company's general
creditors. Nothing in this Trust Agreement shall in any way diminish any rights
of Participants or their Beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Arrangements or
otherwise.



(4)
The Trustee shall resume the payment of benefits to Participants or their
Beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).



(c)
Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their Beneficiaries under the terms of the Arrangements for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.



Section 4.    Payments When a Short-Fall of the Trust Assets Occurs


(a)
If there are not sufficient assets for the payment of current and expected
future benefits pursuant to Section 2 or Section 3(c) hereof and the Company
does not otherwise make such payments within a reasonable time after demand from
the Trustee, the Trustee shall allocate the Trust assets among the Participants
or their Beneficiaries in the following order of priority:



(1)
vested Participants (regardless of whether they are actively employed) and their
Beneficiaries; and



(2)
non-vested Participants (regardless of whether they are actively employed) and
their Beneficiaries



(b)
Within each category, assets shall be allocated pro-rata with respect to the
total present value of benefits expected for each Participant or Beneficiary
within the category, and







--------------------------------------------------------------------------------





payments to each Participant or Beneficiary shall be made to the extent of the
assets allocated to each Participant or Beneficiary.


(c)
Upon receipt of a contribution from the Company necessary to make up for a
short-fall in the payments due, the Trustee shall resume payments to all the
Participants and Beneficiaries under the Arrangements.



Section 5.    Payments to the Company


(a)
Except as provided in Section 2(b), Section 3 and Section 5(b) hereof, the
Company shall have no right or power to direct the Trustee to return to the
Company or to divert to others any of the Trust assets before all payment of
benefits have been made to Participants and their Beneficiaries pursuant to the
terms of the Arrangements.



(b)
In the event that the Company determines that the Trust assets exceed
one-hundred twenty percent (120%) of the anticipated benefit obligations and
administrative expenses that are to be paid under the Arrangements, the Trustee,
at the written direction of the Company shall distribute to the Company such
excess portion of Trust assets.



Section 6.    Investment Authority


(a)
The Company shall have the right, subject to this Section, to direct the Trustee
with respect to investments.



(1)
The Company may direct the Trustee to segregate all or a portion of the Fund in
a separate investment account or accounts and may appoint one or more investment
managers and/or an investment committee established by the Company to direct the
investment and reinvestment of each such investment account or accounts. In such
event, the Company shall notify the Trustee of the appointment of each such
investment manager and/or investment committee. No such investment manager shall
be related, directly or indirectly, to the Company, but members of the
investment committee may be employees of the Company.



(2)
Thereafter the Trustee shall make every sale or investment with respect to such
investment account as directed in writing by the investment manager or
investment committee. It shall be the duty of the Trustee to act strictly in
accordance with each direction. The Trustee shall be under no duty to question
any such direction of the investment manager or investment committee, to review
any securities or other property held in such investment account or accounts
acquired by it pursuant to such directions or to make any recommendations to the
investment managers or investment committee with respect to such securities or
other property.







--------------------------------------------------------------------------------





(3)
Notwithstanding the foregoing, the Trustee, without obtaining prior approval or
direction from an investment manager or investment committee, shall invest cash
balances held by it from time to time in short term cash equivalents including,
but not limited to, through the medium of any short term fund established and
maintained by the Trustee subject to the instrument establishing such trust
fund,

U.S. Treasury Bills, commercial paper (including such forms of commercial paper
as may be available through the Trustee's Trust Department), certificates of
deposit (including certificates issued by the Trustee in its separate corporate
capacity), and similar type securities, with a maturity not to exceed one year;
and, furthermore, sell such short term investments as may be necessary to carry
out the instructions of an investment manager or investment committee regarding
more permanent type investment and directed distributions.


(b)
The Company shall have the power in investing and reinvesting the Fund in its
sole discretion to direct the Trustee;



(1)
To invest and reinvest in any readily marketable common and preferred stocks
(including any stock or security of the Company), bonds, notes, debentures
(including convertible stocks and securities but not including any stock or
security of the Trustee other than a de minimus amount held in a mutual fund),
certificates of deposit or demand or time deposits (including any such deposits
with the Trustee), limited partnerships or limited liability companies, private
placements and shares of investment companies, and mutual funds, without being
limited to the classes or property in which the Trustee is authorized to invest
by any law or any rule of court of any state and without regard to the
proportion any such property may bear to the entire amount of the Fund. Without
limitation, the Trustee may invest the Trust in any investment company
(including any

investment company or companies for which Wells Fargo Bank, N.A. or an
affiliated company acts as the investment advisor {"Special Investment
Companies"}) or, any insurance contract or contracts issued by an insurance
company or companies in each case as the Trustee may determine provided that the
Trustee may in its sole discretion keep such portion of the Trust in cash or
cash balances for such reasonable periods as may from time to time be deemed
advisable pending investment or in order to meet contemplated payments of
benefits;


(2)
To invest and reinvest all or any portion of the Fund collectively through the
medium of any proprietary mutual fund that may be established and maintained by
the Trustee;



(3)
To commingle for investment purposes all or any portion of the Fund with assets
of any other similar trust or trusts established by the Company with the Trustee
for the purpose of safeguarding deferred compensation or retirement income
benefits of its employees and/or directors;







--------------------------------------------------------------------------------





(4)
To retain any property at any time received by the Trustee;



(5)
To sell or exchange any property held by it at public or private sale, for cash
or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;



(6)
To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;



(7)
To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof for any assessments levied with respect to
any such property to be deposited;



(8)
To extend the time of payment of any obligation held by it;



(9)
To hold uninvested any moneys received by it, without liability for interest
thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;



(10)
To exercise all voting or other rights with respect to any property held by it
and to grant proxies, discretionary or otherwise;



(11)
For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;



(12)
To employ suitable contractors and counsel, who may be counsel to the Company or
to the Trustee, and to pay their reasonable expenses and compensation from the
Fund to the extent not paid by the Company;



(13)
To register investments in its own name or in the name of a nominee; and to
combine certificates representing securities with certificates of the san1e
issue held by it in other fiduciary capacities or to deposit or to arrange for
the deposit of such securities with any depository, even though, when so
deposited, such securities may be held in the name of the nominee of such
depository with other securities deposited therewith by other persons, or to
deposit or to arrange for the deposit of any securities issued or guaranteed by
the United States government, or any agency or instrumentality thereof,
including securities evidenced by book entries rather than by certificates, with
the United States Department of the Treasury or a







--------------------------------------------------------------------------------





Federal Reserve Bank, even though, when so deposited, such securities may not be
held separate from securities deposited therein by other persons; provided,
however, that no securities held in the Fund shall be deposited with the United
States Department of the Treasury or a Federal Reserve Bank or other depository
in the same account as any individual property of the Trustee, and provided,
further, that the books and records of the Trustee shall at all times show that
all such securities are part of the Trust Fund;


(14)
To settle, compromise or submit to arbitration any claims, debts or damages due
or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by the Company to its
reasonable satisfaction against liability or expenses it might incur therefrom;



(15)
Subject to Section 7, to hold and retain policies of life insurance, annuity
contracts, and other property of any kind which policies are contributed to the
Trust by the Company or any subsidiary of the Company or are purchased by the
Trustee;



(16)
To hold any other class of assets which may be contributed by the Company and
that is deemed reasonable by the Trustee, unless expressly prohibited herein;



(17)
To loan any securities at any time held by it to brokers or dealers upon such
security as may be deemed advisable, and during the terms of any such loan to
permit the loaned securities to be transferred into the name of and voted by the
borrower or others; and



( l8)
Generally, to do all acts, whether or not expressly authorized, that the Trustee
may deem necessary or desirable for the protection of the Fund.



(c)
The Company shall have the right at any time, and from time to time in its sole
discretion, to substitute assets (other than securities issued by the Trustee or
the Company) of equal fair market value for any asset held by the Trust. This
right is exercisable by the Company in a nonfiduciary capacity without the
approval or consent of any person in a fiduciary capacity.



(d)
The Trustee shall neither be liable nor responsible for any loss resulting to
the Fund by reason of any sale or purchase of an investment directed by an
investment manager or investment committee nor by reason of the failure to take
any action with respect to any investment which was acquired pursuant to any
such direction in the absence of further directions of such investment manager
or investment committee.







--------------------------------------------------------------------------------





a.
Notwithstanding anything in this Trust Agreement to the contrary, the Trustee
shall be indemnified and saved harmless by the Company from and against any and
all personal liability to which the Trustee may be subjected by carrying out any
directions of an investment manager or investment committee issued pursuant
hereto or for failure to act in the absence of directions of the investment
manager or investment committee including all expenses reasonably incurred in
its defense in the event the Company fails to provide such defense; provided,
however, the Trustee shall not be so indemnified if it participates knowingly
in, or knowingly undertakes to conceal, an act or omission of an investment
manager or investment committee, having actual knowledge that such act or
omission is a breach of a fiduciary duty; provided further, however, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an investment manager or investment
committee with knowledge that such act or omission was a breach of fiduciary
duty by merely complying with directions of an investment manager or investment
committee or for failure to act in the absence of directions of an investment
manager or investment committee. The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or investment committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or investment committee.    The Trustee shall not be charged with knowledge of
the termination of the appointment of any investment manager or investment
committee until it receives written notice thereof from the Company.



b.
The Company may direct the Trustee to invest in securities (including stock and
the rights to acquire stock) or obligations issued by the Company.



c. All rights associated with respect to any investment held by the Trust,
including but not limited to, exercising or voting of proxies, in person or by
general or limited proxy, shall be in accordance with and as directed in writing
by the Company or its authorized representative.


Section 7. Insurance Contracts





(a)
To the extent that the Trustee is directed by the Company to invest part or all
of the Trust Fund in insurance contracts, the type and amount thereof shall be
specified by the Company. The Trustee shall be under no duty to make inquiry as
to the propriety of the type or amount so specified.



(b)
Each insurance contract issued shall provide that the Trustee shall be the owner
thereof with the power to exercise all rights, privileges, options and elections
granted by or permitted under such contract or under the rules of the insurer.
The exercise by the Trustee of any incidents of ownership under any contract
shall be subject to the direction of the Company.







--------------------------------------------------------------------------------





(c)
The Trustee shall have no power to name a beneficiary of the policy other than
the Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against an insurance policy held in the Trust Fund.



(d)
No insurer shall be deemed to be a party to the Trust and an insurer's
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.



Section 8. Disposition of lncome


All income received by the Trust, net of expenses and taxes payable by the
Trust, shall be accumulated and reinvested within the Trust.




Section 9. Accounting by the Trustee


The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee. Within forty-five (45) days following the close of each
calendar year and within forty-five (45) days after the removal or resignation
of the Trustee, the Trustee shall deliver to the Company a written account of
its administration of the Trust during such year or during the period from the
close of the last preceding year to the date of such removal or resignation
setting forth all investments, receipts, disbursements and other transactions
effected by it, including a description of all securities and investments
purchased and sold with the cost or net proceeds of such purchases or sales
(accrued interest paid or receivable being shown separately), and showing all
cash, securities and other property held in the Trust at the end of such year or
as of the date of such removal or resignation, as the case may be. The Company
may approve such account by an instrument in writing delivered to the Trustee.
In the absence of the Company's filing with the Trustee objections to any such
account within ninety (90) days after its receipt, the Company shall be deemed
to have so approved such account. In such case, or upon the written approval by
the Company of any such account, the Trustee shall, to the extent permitted by
law, be discharged from all liability to the Company for its acts or failures to
act described by such account. The foregoing, however, shall not preclude the
Trustee from having its accounting settled by a court of competent jurisdiction.
The Trustee shall be entitled to hold and to commingle the assets of the Trust
in one Fund for investment purposes but at the direction of the Company; the
Trustee shall create one or more sub-accounts.


Section 10. Responsibility of the Trustee


(a)
The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant







--------------------------------------------------------------------------------





to a direction, request or approval given by the Company which is contemplated
by, and in conformity with, the terms of the Arrangements or this Trust and is
given in writing by the Company. In the event of a dispute between the Company
and a party, the Trustee may apply to a court of competent jurisdiction to
resolve the dispute.


(b)
The Company hereby indemnifies the Trustee against losses, liabilities, claims,
costs and expenses in connection with the administration of the Trust, unless
resulting from the gross negligence or willful misconduct of Trustee. To the
extent the Company fails to make any payment on account of an indemnity provided
in this paragraph 10(b), in a reasonably timely manner, the Trustee may obtain
payment from the Trust. If the Trustee undertakes or defends any litigation
arising in connection with this Trust or to protect a Participant's or
Beneficiary's rights under the Arrangements, the Company agrees to indemnify the
Trustee against the Trustee's costs, reasonable expenses and liabilities
(including, without limitation, attorneys' fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust. This indemnification and any other hold harmless
provisions in this Trust Agreement shall survive the termination of this Trust
Agreement.



(c)
The Trustee may consult with legal counsel (who may also be counsel for the
Company generally) with respect to any of its duties or obligations hereunder.



(d)
The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.



(e)
The Trustee shall have, without exclusion, all powers conferred on the Trustee
by applicable law, unless expressly provided otherwise herein.



(f)
Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 30 1.7701-2 of the Procedure and
Administration Regulations promulgated pursuant to the Internal Revenue Code.



(g)
The Trustee is not a party to, and has no duties or responsibilities under, the
Arrangements other than those that may be expressly contained in this Trust
Agreement. In any case in which a provision of this Trust Agreement conflicts
with any provision in the Arrangements, this Trust Agreement shall control.



(h)
The Trustee shall have no duties, responsibilities or liability with respect to
the acts or omissions of any prior or successor Trustee.







--------------------------------------------------------------------------------





Section 11. Compensation and Expenses of the Trustee


The Trustee's compensation shall be as agreed in writing from time to time by
the Company and the Trustee. The Company shall pay all administrative expenses
and the Trustee's fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents. If not so paid within sixty
(60) days of being invoiced, the fees and expenses shall be paid from the Trust.


Section 12. Resignation and Removal of the Trustee


(a)
The Trustee may resign at any time by written notice to the Company, which shall
be effective sixty (60) days after receipt of such notice unless the Company and
the Trustee agree otherwise.



(b)
The Trustee may be removed by the Company on sixty (60) days' notice or upon
shorter notice accepted by the Trustee.



(c)
Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee.
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.



(d)
If the Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 13 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this section. lf no such
appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions. All expenses of
the Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.



Section 13. Appointment of Successor


(a)
If the Trustee resigns or is removed in accordance with Section 12 hereof, the
Company may appoint, subject to Section 12, any third party, such as a bank
trust department or other third party that may be granted corporate trustee
powers under state law, as a successor to replace the Trustee upon resignation
or removal. The appointment shall be effective when accepted in writing by the
successor trustee, who shall have all of the rights and powers of the former
Trustee, including ownership rights in the Trust assets. The former Trustee
shall execute any instrument necessary or reasonably requested by the Company or
the successor Trustee to evidence the transfer.



(b)
The successor Trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Section 9 and 10
hereof. The successor Trustee shall not be responsible for and the Company shall
indemnify and defend the successor Trustee from any claim or liability resulting
from any action or inaction of any







--------------------------------------------------------------------------------



prior Trustee or from any other past event, or any condition existing at the
time it becomes successor Trustee.


Section 14.    Amendment or Termination


(a)
This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company, except as otherwise provided in this Section 14.
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Arrangements or shall make the Trust revocable.



(b)
Upon written approval of all Participants or Beneficiaries entitled to payment
of benefits pursuant to the terms of the Arrangements, the Company may tem1inate
this Trust prior to the time all benefit payments under the Arrangements have
been made. All assets in the Trust at termination shall be returned to the
Company.



Section 16. Confidentiality


This Trust Agreement and certain information relating to the Trust is
"Confidential Information" pursuant to applicable federal and state law, and as
such it shall be maintained in confidence and not disclosed, used or duplicated,
except as described in this Section. If it is necessary for the Trustee to
disclose Confidential Information to a third party in order to perform the
Trustee's duties hereunder and the Company has authorized the Trustee to do so,
the Trustee shall disclose only such Confidential Information as is necessary
for such third party to perform its obligations to the Trustee and shall, before
such disclosure is made, ensure that said third party understands and agrees to
the confidentiality obligations set forth herein. The Trustee and the Company
shall maintain an appropriate information security program and adequate
administrative and physical safeguards to prevent the unauthorized disclosure,
misuse, alteration or destruction of Confidential Information, and shall infom1
the other party as soon as possible of any security breach or other incident
involving possible unauthorized disclosure of or access to Confidential
Information. Confidential Information shall be returned to the disclosing party
upon request. Confidential Information does not include information that is
generally known or available to the public or that is not treated as
confidential by the disclosing party, provided, however, that this exception
shall not apply to any publicly available information to the extent that the
disclosure or sharing of the information by one or both parties is subject to
any limitation, restriction, consent, or notification requirement under any
applicable federal or state infom1ation privacy law or regulation. If the
receiving party is required by law, according to the advice of competent
counsel, to disclose Confidential Information, the receiving party may do so
without breaching this section, but shall first, if feasible and legally
permissible, provide the disclosing party with prompt notice of such pending
disclosure so that the disclosing party may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section.




Section 17.    Miscellaneous


(a)
Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.





--------------------------------------------------------------------------------





(b)
The Company hereby represents and warrants that all of the Arrangements have
been established, maintained and administered in accordance with all applicable
laws, including without limitation, ERISA. The Company hereby indemnifies and
agrees to hold the Trustee harmless from all liabilities, including attorney's
fees, relating to or arising out of the establishment, maintenance and
administration of the Arrangements. To the extent the Company does not pay any
of such liabilities in a reasonably timely manner, the Trustee may obtain
payment from the Trust.



(c)
Benefits payable to Participants and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.



(d)
This Trust Agreement shall be governed by and construed in accordance with the
laws of North Carolina.



IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on behalf of
the parties hereto on the day and year first above written.


LOGAN’S ROADHOUSE, INC.
By: /s/ Nicole A. Williams    
Its:    VP / Controller


ATTEST:
By: /s/ Sidney Williams    
Its:    Benefits Manager


WELLS FARGO BANK, NATIONAL ASSOCIATION as TRUSTEE
By: /s/ Alan C. Frazier    
Its:     Senior Vice President


ATTEST:
By: /s/ Tracy Hartsell    
Its:     Vice President




 














Attachment A






The following Arrangements are covered by this Trust:


Logan's Roadhouse, Inc. Non-Qualified Savings Plan, as amended & restated
January 1, 2014


